Citation Nr: 1507207	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for low back pain with degenerative disc disease/degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  A transcript of the proceeding is associated with the Veteran's Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has suffered from chronic lower back pain since service.  He also contends that his lower back pain that was worsened when he was in a car accident during service in December 1968.

The Veteran originally filed a claim for low back pain in September 2009, was scheduled for a VA examination, but did not attend.  His claim was then denied in a March 2010 rating decision.  However, the RO had sent the notice of the examination to the wrong address, so it then scheduled the Veteran for another VA examination and ultimately issued the November 2010 rating decision, now on appeal.
 
The Veteran's MOS was a Cargo Handler.  His service treatment records show that he complained of back pain several times during service, prior to his car accident: in April, June, and July of 1968.  In April 1968, he reported that he felt a "catch" in the small of his back when walking and lifting objects.  In June 1968, he was diagnosed with an L5 lumbar strain, and was "counseled regarding lifting heavy objects."  
After his car accident in December 1968, the Veteran was treated for three days at a civilian hospital, and then moved to the military hospital where he was stationed for further treatment.  The Veteran was not found at fault for the accident.  The investigation report shows that the Veteran was driving along a highway when he collided headfirst with another car that was driving in his lane.  At his separation physical, the medical examiner noted "back pain - pulled muscle, occasional pain."

The Veteran was afforded a VA examination in May 2010.  The claims file was not made available for the examiner's review.  The examiner found "marked degenerative disc disease of the L4-S1," and then diagnosed "Degenerative joint disease (DJD) of the lumbar spine with no objective findings of radiculopathy.  Mild functional limitations."  The examiner provided no opinion as to the etiology of the Veteran's chronic back pain.  The May 2010 examiner provided an inadequate opinion because the examiner did not explain the basis for the conclusion that an etiology opinion would be speculative.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The RO subsequently forwarded the Veteran's claims file to the same examiner for an adequate opinion.  The examiner was asked to render an opinion "as to whether it is at least as likely as not that the claimed degenerative joint disease of the lumbar spine is related to the treatment found in service and or the automobile accident."  The examiner opined that a lumbar strain is an acute incidence, which "generally resolve[s] without residuals," and that "degenerative disk disease (DDD) is a natural progression of aging."  This separated the Veteran's previous back trauma and in-service complaints from his current disorder.  But while lumbar strains "generally resolve without residuals," the Veteran testified that he has experienced chronic back pain since service.  The examiner did not provide a clear rationale explaining why the back pain that the Veteran experienced both during service and after service is unrelated to his current DDD/DJD.  It is also unclear whether the examiner's opinion is that degenerative disk disease is solely due to aging, as she did not address whether the Veteran's in-service injuries, including his automobile accident, could have affected or hastened the development of the Veteran's diagnosed degenerative disk disease/degenerative joint disease.  Additionally, the Veteran's VA treatment records show that "L5-S1 disc narrowing" was observed in 1990.  It is unclear if this was solely due to aging as well.  Once VA provides an examination in a service connection claim, the examination must be adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, a complete rationale must be provided.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the VA Medical Center in Biloxi dated May 2014.

2.  Arrange for a reviewing examiner to provide a medical opinion with a complete rationale.  The examiner must review the claims file and all relevant electronic medical records. 

The reviewing examiner should answer the following questions:

a.  Is it at least as likely that the Veteran's low back pain with degenerative disk disease is the result of his duties in service, including the December 1968 car accident, as it is the result of some other cause of low back pain with degenerative disk disease, to include aging?  

If it is more likely the result of aging, please provide a complete rationale for that conclusion.  Specifically comment on whether the in-service lumbar strain, trauma from the car accident, or residuals from both, could cause an early onset of DJD/DDD.  In discussing this issue, please consider that the Veteran's VA treatment records show post-service treatment of lower back pain as early 1990, and that he testified to experiencing lower back pain during and after service. 

3.  Upon receipt of the VA examiner's report, verify that the above instructions were followed.  If information is deemed lacking, refer the report back to the reviewing VA examiner for corrections or additions.

4.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


